Exhibit 10.64

June 16, 2008

Mr. Michael L. Kranda

[Address]

Dear Michael:

It is with great pleasure that I invite you to join the Anesiva team. We are
building an exciting company with a deep pipeline that will be largely focused
on developing and commercializing products for pain management. The most
important component of any successful company is its people. To successfully
accomplish our goals, we are assembling a world-class team to support our
development, manufacturing and commercialization efforts.

Anesiva, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be President and Chief Executive Officer, and you
will report to the Company’s Board of Directors (“Board”). You agree to devote
your best efforts and substantially all of your business time and attention to
the business of the Company, except for vacation periods as set forth herein,
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies, and as otherwise authorized herein. By signing this
letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2. Board of Directors. You will be appointed to the Board and you agree to serve
as a director of the Company. You agree that in the event your employment with
the Company is terminated for any reason, either voluntarily or involuntarily,
with or without Cause, you shall resign your position as a member of the Board
simultaneously with the termination of your employment.

3. Salary. Subject to adjustment pursuant to the Company’s employment
compensation policies as in effect and revised from time to time, your gross
semimonthly base salary will be $18,750 (equivalent to an annualized rate of
$450,000 per year), payable in accordance with the Company’s standard payroll
schedule. Employees are currently paid on the 15th and the last day of the
month.

4. Signing Bonus. You will receive a $100,000 signing bonus within 30 days of
employment. You agree to repay to the Company the total amount of the signing
bonus if your employment terminates for any reason within six (6) months of the
first day of employment.

5. Discretionary Bonus. You will be eligible to earn an annual target bonus of
fifty percent (50%) of your base salary in effect during the bonus year. Whether
your annual bonus is earned, and the amount of the annual bonus (if any), will
be determined under the terms of the Company’s annual bonus program (as adopted
by the Compensation Committee of the Board). The Board will determine, in its
sole discretion, the applicable corporate performance targets for each bonus
year, which may include corporate financial goals, business development goals,
and preclinical and clinical development goals. In order to be eligible to earn
your annual bonus, you must remain an active employee of the Company through the
end of the applicable work year and you will not earn any of your annual bonus
if your employment terminates for any reason before the end of the applicable
work year. The Company shall have the discretion to structure some or all of
your annual bonus so that it qualifies as “performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”). Your annual bonus target will be reviewed annually and may
be adjusted by the Board in its discretion; provided, however, that your annual
bonus target may only be decreased upon your written consent.



--------------------------------------------------------------------------------

6. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits including Health
Insurance coverage for you and your dependents. The Company reserves the right
to modify, change, or discontinue all or part of these benefits at any time at
its sole discretion.

7. Stock Option Grants. Subject to the approval of the Board, you will be
granted an option to purchase 500,000 shares of the Company’s Common Stock. The
exercise price per share will be equal to the fair market value per share on the
date the option is granted. The option will be subject to the terms and
conditions applicable to options granted under the Company’s 2003 Equity
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. You will vest in twenty-five percent (25%) of the option
shares after twelve (12) months of continuous service, and the balance will vest
in equal monthly installments over the next thirty-six (36) months of continuous
service, as described in the applicable Stock Option Agreement. You will be
eligible for equity grants in January of each calendar year in accordance with
the Company’s Board-approved compensation programs.

8. Background Screen. This employment offer is contingent upon successful
results from background screening of any and all of your applicable driving and
criminal records and verification of your social security number, college
degree(s), and recent employment. By signing this letter you consent to the
Company conducting such screening.

9. Employee Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Proprietary Information and
Inventions Agreement.

10. Proof of Authorization to Work in the United States. As required by law,
your employment with the Company is contingent upon your providing legal proof
of your identity and authorization to work in the United States. Failure to
provide proper identification may delay placement on payroll and ultimately
result in mandatory termination.

11. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause or advance notice. The “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Chairman of the Board.

12. Termination Without Cause. The Company may terminate your employment with
the Company at any time without Cause, upon notice to you. In the event your
employment is terminated without Cause, and provided that you remain in
compliance with this offer letter agreement, the Company shall: (a) pay you as
severance (“Severance”) an amount equivalent to twelve (12) months of your base
salary, subject to payroll withholding and deduction, and payable upon the
Company’s regular payroll schedule; and (b) pay monthly premiums for twelve
(12) months to continue health care coverage for you and your dependents
pursuant to COBRA (“COBRA Premiums”), provided that you timely elect COBRA
continued coverage.

13. Termination for Cause. The Company may terminate your employment with the
Company at any time for Cause, determined in the Board’s discretion, upon notice
to you. In the event your employment is terminated at any time with Cause, you
will not be entitled to Severance, COBRA Premiums, pay in lieu of notice or any
other such compensation. For all purposes under this letter agreement, “Cause”
means (a) an unauthorized use or disclosure of the Company’s confidential
information or trade secrets, (b) a material breach of any agreement between you
and the Company, (c) a failure to comply with the Company’s written policies or
rules after 30 days’ written notice that you must comply, (d) conviction of, or
plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof, (e) gross negligence or willful misconduct
(f) insubordination, or (g) any repeated failure to perform assigned duties.

14. Termination for Good Reason. You may voluntarily terminate your employment
for “Good Reason” by notifying the Company in writing, within ten (10) days
after the occurrence of one of the



--------------------------------------------------------------------------------

following events, that you intend to terminate your employment for Good Reason
in thirty (30) days: (a) the assignment to you or removal of any duties or
responsibilities which result in the material diminution of your position;
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a division or unit of the acquiring corporation will not by
itself result in a diminution of your position; (b) a reduction in your annual
base salary by greater than ten percent (10%), except to the extent the base
salaries of all other executive officers of the Company are reduced by the same
or greater percentage; or (c) a relocation of the Company’s principal executive
offices to a location outside the San Francisco Bay Area. In the event you
terminate your employment for Good Reason, you will be eligible for Severance
and COBRA Premiums.

15. Termination for Disability. The Company may terminate your employment for
“Disability”, defined as your incapacity to perform the essential functions of
your job for a period of ninety (90) calendar days, or for at least sixty-five
(65) business days within a twelve (12)-month period provided that the Company
will act upon this provision only in compliance with the Family Medical Leave
Act, and the Americans with Disabilities Act.

16. Change in Control. You will be entitled to the benefits provided in the
Company’s amended and restated Executive Change in Control Severance Benefit
Plan (the “Plan”), a copy of which is enclosed, in the event of a Change in
Control (as defined in the Plan).

17. Deferred Compensation. Because of the uncertainty of the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
payment of Severance, you hereby agree that if any Severance is subject to the
provisions of Section 409A of the Code by reason of this Agreement, or any part
thereof, being considered a “nonqualified deferred compensation plan” pursuant
to Section 409A of the Code, then such payments shall be made in accordance
with, and this offer letter agreement shall be amended to comply with,
Section 409A of the Code, including, without limitation, any necessary delay of
six (6) months applicable to payment of deferred compensation to a “specified
employee” (as defined in Section 409A(2)(B)(i) of the Code) upon separation from
service.

18. Release. You agree to provide the Company with an executed and effective
general release in a form acceptable to the Company, as a condition of receipt
of any Severance or COBRA Premiums under this offer letter agreement.

19. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company and you will not serve
on more than one for profit entity board of directors without the written
consent of the Board. Consent of the Company is granted for your participation
in the outside activities described in the attached Exhibit A, to the extent of
and for the periods of time described therein. While you render services to the
Company you also will not assist any person or entity in competing with the
Company or in preparing to compete with the Company. In addition, while you
render services to the Company and for one (1) year thereafter, you will not
engage in, and will not assist any person or entity in, soliciting, recruiting,
or hiring away from the Company any employees or consultants of the Company.

20. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

21. Arbitration. You and the Company agree to waive any rights to a trial before
a judge or jury and agree to confidential arbitration before a neutral
arbitrator of any and all claims or disputes arising out of this letter
agreement and any and all claims arising from or relating to your employment
with the Company, including (but not limited to) claims against any current or
former employee, director or agent of the Company, claims of wrongful
termination, retaliation, discrimination, harassment, breach of contract, breach
of the covenant of good faith and fair dealing, defamation, invasion of privacy,
fraud, misrepresentation, constructive discharge or failure to provide a leave
of absence, or claims regarding commissions, stock options or bonuses,
infliction of emotional distress or unfair business practices.



--------------------------------------------------------------------------------

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration will take place in San Mateo County or, at your
option, the county in which you primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.

You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court. Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.

The foregoing notwithstanding, this arbitration provision does not apply to
workers’ compensation or unemployment insurance claims.

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

22. Entire Agreement. This letter agreement, together with the Employee
Proprietary Information and Inventions Agreement, constitute the entire
agreement between you and the Company and forms the complete, final, and
exclusive embodiment of our agreement with regard to the subject matters
covered. It is entered into without reliance on any promise or representation
other than those expressly contained herein, and it supersedes and replaces any
prior agreements, representations or understandings, whether written, oral or
implied, between you and the Company. It cannot be modified or amended except in
a writing signed by the Chairman of the Board.

******

Continued on next page.



--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. This offer is
contingent upon your acceptance by June 16, 2008 and upon your starting work
with the Company on or before June 16, 2008. Please indicate your acceptance of
this offer by signing both copies of this offer letter and returning one
original to me. The other original of the offer letter is for your files. In
addition, please fax your acceptance to our confidential fax machine. The
facsimile number is                     . Please, also sign the two copies of
the Proprietary Information and Inventions Agreement and return one of each with
the offer letter in the enclosed Federal Express envelope.

I await a positive response and anticipate the valuable contribution that you
will make to Anesiva.

 

Very truly yours,

ANESIVA, INC.

By:

  /s/ RODNEY A. FERGUSON   Rodney A. Ferguson

I have read, and accept and agree to, this letter agreement:

 

/s/ MICHAEL KRANDA

Signature of Michael Kranda

Start Date:

 

6/16/08

Dated:

 

6/16/08

cc:

   

Enclosures:

Executive Change in Control and Severance Plan

 



--------------------------------------------------------------------------------

Exhibit A

Independent Consulting agreement with Vulcan Capital: The Vulcan agreement
describes the terms upon which Michael Kranda serves as Vulcan’s designee on the
boards of specific portfolio companies. Designated companies are; PTC
Therapeutics, BiPar and Raven. The Vulcan agreement may be terminated by either
party subject to 14 day notice, agreement expires on June 30, 2008 and is
expected to be renewed reflecting the following agreement with Anesiva.

PTC: It is understood that Mr. Kranda will continue to serve on the PTC board in
the long term, either continuing as Vulcan’s representative under the above
mentioned contract or an independent director at the discretion of the PTC
Board.

BiPar: BiPar, a “virtual” company with a single clinical program, is located in
South San Francisco at Sierra Point. It is understood that Mr. Kranda will
provide due notice and resign from this board effective 12/31/ 2008.

Raven: It is understood that Mr. Kranda’s duties as director and chairman of
Raven will terminate pending sale/disposition of the company or via resignation
on August 1, 2008, which ever occurs sooner.

 